Digitally signed by
                                                                             Reporter of
                                                                             Decisions
                                                                             Reason: I attest to
                          Illinois Official Reports                          the accuracy and
                                                                             integrity of this
                                                                             document
                                  Appellate Court                            Date: 2020.10.19
                                                                             11:50:15 -05'00'



        Austin Highlands Development Co. v. Midwest Insurance Agency, Inc.,
                            2020 IL App (1st) 191125



Appellate Court      AUSTIN HIGHLANDS DEVELOPMENT COMPANY, an Illinois
Caption              Corporation, Plaintiff-Appellant, v. MIDWEST INSURANCE
                     AGENCY, INC., an Illinois Corporation, Defendant-Appellee.



District & No.       First District, Fourth Division
                     No. 1-19-1125



Filed                January 30, 2020



Decision Under       Appeal from the Circuit Court of Cook County, No. 18-L-10752; the
Review               Hon. Brigid Mary McGrath, Judge, presiding.



Judgment             Affirmed.


Counsel on           Richard C. Jones Jr. and Carolyn D. Strahammer, of Richard Jones &
Appeal               Associates, Ltd., of Mt. Prospect, for appellant.

                     Jessica K. Burtnett and Jessica N. Kull, of Traub Lieberman Straus &
                     Shrewsberry, of Chicago, for appellee.



Panel                JUSTICE BURKE delivered the judgment of the court, with opinion.
                     Justices Lampkin and Reyes concurred in the judgment and opinion.
                                             OPINION

¶1       Plaintiff Austin Highlands Development Company (Austin) sued defendant Midwest
     Insurance Agency, Inc. (Midwest), for failing to procure an insurance policy that protected
     Austin against claims that were later raised in a federal class action lawsuit against the
     company. On Midwest’s motion to dismiss, the circuit court found that Austin failed to file its
     lawsuit against Midwest within the time period mandated by law and accordingly dismissed
     Austin’s complaint with prejudice. On appeal, Austin contends that the court erroneously
     dismissed its complaint as untimely and the law providing for the statute of limitations is
     unconstitutional. For the reasons that follow, we affirm.

¶2                                        I. BACKGROUND
¶3        Austin acts as the agent for entities that own various apartment complexes in the
     Chicagoland area, and Midwest procures insurance for various companies. In November 2015,
     Midwest acted as the exclusive agent for Austin for the purposes of procuring insurance for the
     apartment complexes and for the business conducted by Austin and its related entities. To this
     end, Midwest procured an insurance policy for Austin for a one-year period, beginning on
     November 25, 2015, issued by Commerce and Industry Insurance Company, a company
     affiliated with American International Group, Inc. (AIG). The policy was a “Prime Express
     Commercial Excess Liability Policy with Crisis Response” and issued on November 16, 2015.
     The policy document stated that the “producer” was RT Specialty, LLC.
¶4        In March 2016, Austin was sued in a federal class action lawsuit for allegedly violating
     Illinois statutes related to tenant security deposits. The lawsuit was later certified as a class
     action. Upon receiving notice of the lawsuit, Austin delivered the complaint to Midwest to
     forward to AIG. On or around August 25, 2016, Midwest informed Austin that its insurance
     policy did not provide coverage for the causes of action alleged in the federal lawsuit.
     According to Austin, because of the lack of coverage, it had to expend over $300,000 to settle
     the lawsuit.
¶5        On October 4, 2018, Austin sued Midwest, alleging that Midwest was “an insurance
     producer” under section 2-2201 of the Code of Civil Procedure (Code) (735 ILCS 5/2-2201
     (West 2018)) and, therefore, was required to exercise ordinary care and skill in procuring,
     binding, renewing, or placing insurance coverage as requested by Austin. According to Austin,
     Midwest allegedly breached that duty when it failed to procure an insurance policy that
     provided protection for claims like those brought in the federal lawsuit against the company.
¶6        Midwest responded by filing a combined motion to dismiss under section 2-619.1 of the
     Code (id. § 2-619.1), highlighting that a cause of action against an insurance producer, such as
     itself, must be filed within two years of when the cause of action accrues and positing that a
     cause of action accrues against an insurance producer when the insured received the insurance
     policy at issue. Midwest argued that, because Austin sued Midwest more than two years after
     Austin received the policy at issue, the statute of limitations had already elapsed. Austin
     responded that, because Midwest was its agent, Midwest was not an insurance producer under
     the law and its cause of action against Midwest did not accrue when it received the policy.
     According to Austin, it therefore timely filed its lawsuit against Midwest. Austin also argued
     that section 13-214.4 of the Code (id. § 13-214.4), which provides for the statute of limitations
     against insurance producers, was unconstitutional special legislation.

                                                 -2-
¶7          On May 21, 2019, the circuit court entered a written order on Midwest’s motion to dismiss.
       Initially, the court determined that Midwest was an “ ‘[insurance] producer’ ” under the law
       and the statute of limitations to file a cause of action against an insurance producer was two
       years from the date the cause of action accrues. The court asserted that, under American Family
       Mutual Insurance Co. v. Krop, 2018 IL 122556, a cause of action against an insurance
       producer accrues when the insured receives the policy at issue. The court next found that
       Austin received the policy in November 2015 and did not file its lawsuit until October 2018.
       As a result, the court concluded that the statute of limitations had elapsed before Austin filed
       its lawsuit, and it accordingly dismissed Austin’s complaint with prejudice. The court did not
       address Austin’s challenge to the constitutionality of the statute of limitations. Austin timely
       appealed.

¶8                                            II. ANALYSIS
¶9         On appeal, Austin contends that, because Midwest acted as its broker and worked for it,
       Midwest was not an insurance producer under the law and its cause of action against Midwest
       did not accrue when it received the policy at issue. Austin therefore argues that its lawsuit
       against Midwest was not untimely.
¶ 10       Midwest filed a combined motion to dismiss pursuant to section 2-619.1 of the Code (735
       ILCS 5/2-619.1 (West 2018)), citing both sections 2-615 and 2-619(a)(5) of the Code (id.
       §§ 2-615, 2-619(a)(5)). Relevant here is only the portion of that motion based on section
       2-619(a)(5). A motion to dismiss under section 2-619 admits the legal sufficiency of the
       complaint but asserts that certain defects, defenses, or other affirmative matters that appear
       outside the pleadings act to defeat the claims. Sandholm v. Kuecker, 2012 IL 111443, ¶ 55.
       Specifically, under subsection (a)(5), dismissal is proper when “the action was not commenced
       within the time limited by law.” 735 ILCS 5/2-619(a)(5) (West 2018). In analyzing such a
       motion, the circuit court is required to accept all well-pled facts in the complaint as true, as
       well as any reasonable inferences from those facts. Sandholm, 2012 IL 111443, ¶ 55. All
       pleadings and supporting documents must be construed in the light most favorable to the
       nonmoving party. Id. The critical inquiry on appeal is “whether the existence of a genuine issue
       of material fact should have precluded the dismissal or, absent such an issue of fact, whether
       dismissal is proper as a matter of law.” Kedzie & 103rd Currency Exchange, Inc. v. Hodge,
       156 Ill. 2d 112, 116-17 (1993). We review the circuit court’s dismissal de novo. Sandholm,
       2012 IL 111443, ¶ 55.

¶ 11                        A. Insurance Producers and Statute of Limitations
¶ 12       Under Illinois insurance law, there are two general types of individuals who act as the
       conduits between the insured and the insurer: insurance brokers and insurance agents.
       Skaperdas v. Country Casualty Insurance Co., 2015 IL 117021, ¶ 19. An insurance broker is
       an individual or business entity
               “who procures insurance and acts as a middleman between the insured and the insurer,
               who solicits insurance business from the public under no employment from any special
               company and who, having secured an order, places the insurance with the company
               selected by the insured, or in the absence of any selection by the insured, with a
               company he selects himself.” (Internal quotation marks omitted.) Id.


                                                  -3-
       In other words, an insurance broker provides insurance policies for their customers from
       multiple companies. Krop, 2018 IL 122556, ¶ 23. On the other hand, an insurance agent is an
       individual or business entity “who has a fixed and permanent relation to the companies he
       represents and who has certain duties and allegiances to such companies.” (Internal quotation
       marks omitted.) Skaperdas, 2015 IL 117021, ¶ 19. Within the category of insurance agents,
       there are also captive agents, who “work for one insurance company exclusively.” Krop, 2018
IL 122556, ¶ 23; see also Skaperdas, 2015 IL 117021, ¶ 38 (“Captive agents are contractually
       bound to sell only their own company’s insurance.”).
¶ 13       Historically, insurance brokers owed a fiduciary duty to the insured, while insurance
       agents owed a fiduciary duty to the insurer. Skaperdas v. Country Casualty Insurance Co.,
       2013 IL App (4th) 120986, ¶ 21, aff’d, 2015 IL 117021. However, in 1997, the Illinois
       legislature enacted Public Act 89-638 (codified under the heading “Insurance Placement
       Liability”), which added section 2-2201 to the Code. See Pub. Act 89-638, § 5 (eff. Jan. 1,
       1997) (adding 735 ILCS 5/2-2201). Section 2-2201 provides that an “insurance producer ***
       shall exercise ordinary care and skill in renewing, procuring, binding, or placing the coverage
       requested by the insured or proposed insured.” 735 ILCS 5/2-2201(a) (West 2018). “This
       statute prevents any insurance producer from being held to the fiduciary standard, except in a
       narrow set of circumstances” (Krop, 2018 IL 122556, ¶ 28), i.e., those involving the
       appropriation of money. See 735 ILCS 5/2-2201(b) (West 2018). That is to say that section
       2-2201 of the Code has removed the common law fiduciary duty standard applicable to an
       “insurance producer” and required an “insurance producer” to exercise only ordinary care.
¶ 14       Though section 2-2201 uses the term “insurance producer,” it does not define the term.
       Krop, 2018 IL 122556, ¶ 15. However, our supreme court determined that the definition of
       “insurance producer” found in the Illinois Insurance Code should be imported in as the
       definition of “insurance producer” found in section 2-2201 of the Code. Skaperdas, 2015 IL
117021, ¶¶ 29, 43. Under the Illinois Insurance Code, an “ ‘[i]nsurance producer’ ” is any
       individual or business entity “required to be licensed under the laws of [Illinois] to sell, solicit,
       or negotiate insurance.” 215 ILCS 5/500-10 (West 2018). Because of this broad definition, our
       supreme court has concluded that anyone who is required to be licensed to sell, solicit, or
       negotiate insurance, including both agents and brokers, are considered insurance producers.
       Skaperdas, 2015 IL 117021, ¶¶ 29, 43. As a result, except in a narrow set of circumstances
       involving the appropriation of money, insurance agents and insurance brokers are only
       required to “exercise ordinary care and skill in renewing, procuring, binding, or placing the
       coverage requested by the insured or proposed insured.” 735 ILCS 5/2-2201(a), (b) (West
       2018).
¶ 15       This standard of care is important because it affects the statute of limitations for lawsuits
       filed against insurance producers. See generally Krop, 2018 IL 122556. Under section
       13-214.4 of the Code (735 ILCS 5/13-214.4 (West 2018)),
               “[a]ll causes of action brought by any person or entity under any statute or any legal or
               equitable theory against an insurance producer *** concerning the sale, placement,
               procurement, renewal, cancellation of, or failure to procure any policy of insurance
               shall be brought within 2 years of the date the cause of action accrues.”
       Recently, in Krop, 2018 IL 122556, ¶ 1, our supreme court addressed the question of when a
       cause of action against an insurance producer accrues for purposes of this statute of limitations.
       The court determined that negligent procurement claims, like the one Austin has alleged

                                                     -4-
       against Midwest in the instant lawsuit, are torts arising out of contractual relationships. Id.
       ¶ 35. Because of this characterization, the date a cause of action accrues for a negligent
       procurement claim is when the breach occurs, not when the damages occur. Id. And according
       to our supreme court, the breach occurs the moment the insurance producer delivers the
       allegedly deficient policy. Id. The court recognized that the discovery rule generally delays the
       start of the “limitations period until the plaintiff should discover the injury” but found
       “insurance customers are injured as soon as an insurance producer delivers a policy that does
       not conform to the customers’ request.” (Emphasis in original.) Id.
¶ 16       Our supreme court’s rationale for finding that insureds should discover their injury, i.e., a
       deficient insurance policy, upon receipt of the policy was based on the fact that insurance
       producers do not owe their customers a fiduciary duty. See id. ¶ 29 (“Because a claim for
       negligent failure to procure insurance does not involve a fiduciary duty, insurance customers’
       obligation to read their policies controls.”). The court explained that insureds “generally know
       their own goals better than their insurance agent does, but determining if a policy achieves
       those goals will be difficult when customers do not read the policy.” Id. Moreover,
       “[e]xpecting customers to read their policies and understand the terms incentivizes them to act
       in good faith to purchase the policy they actually want, rather than to delay raising an issue
       until after the insurer has already denied coverage.” Id. Thus, following Krop, a cause of action
       against an insurance producer for negligent procurement generally accrues when the insured
       receives the insurance policy. Id. ¶ 38. Our supreme court did note a “narrow set of cases”
       where a cause of action would not accrue upon receipt of the insurance policy, but the insured
       would have to plead facts showing that it “reasonably could not be expected to learn the extent
       of coverage simply by reading the policy.” Id. ¶¶ 36, 38. Such cases may occur where a policy
       contains contradictory provisions, where a policy fails to define key terms or where “the
       circumstances that give rise to the liability may be so unexpected that the typical customer
       should not be expected to anticipate how the policy applies.” Id. ¶ 36.

¶ 17                                    B. The Circuit Court’s Dismissal
¶ 18        With that background in mind, we turn to the instant case. Initially, we agree with the
       circuit court that Midwest is an insurance producer under the Code. Based on Austin’s
       complaint, where it asserted that Midwest worked for Austin to procure the proper insurance
       coverage for its business, Midwest is an insurance broker under the law. And an insurance
       broker is an insurance producer. See Skaperdas, 2015 IL 117021, ¶¶ 29, 43. Though such a
       finding comports with Austin’s complaint, where it alleged that Midwest was “an insurance
       producer” under the Code, Austin disavowed that assertion later in proceedings in the circuit
       court, as well as on appeal. But regardless of how Austin has characterized Midwest below and
       now on appeal, our supreme court in Skaperdas made clear that anyone required to be licensed
       to solicit, sell, or negotiate insurance products is an insurance producer. See id. Thus, Midwest
       is an insurance producer under the Code, even though the insurance policy at issue stated that
       RT Specialty, LLC, was the “producer.” Because Midwest is an insurance producer under
       Illinois law, the two-year statute of limitations for negligent procurement claims against an
       insurance producer applied to the instant lawsuit. See 735 ILCS 5/13-214.4 (West 2018).
¶ 19        We now turn to whether Austin filed the instant lawsuit before the two-year statute of
       limitations expired. Midwest procured the allegedly deficient insurance policy through a
       company affiliated with AIG, and the policy was issued to Austin on November 16, 2015.

                                                   -5-
       Although the record does not contain the exact date that Austin received the policy, we can
       presume that it did so shortly after the policy was issued, as Austin has not suggested that it
       received the policy much later. See Krop, 2018 IL 122556, ¶ 38 n.3 (highlighting that, while
       “[t]he exact date that [the insured] received a copy of the [allegedly deficient insurance] policy
       does not appear in the record,” the insured did not “suggest” that it “received a copy much
       later” than the date it was issued). Thus, Austin received the policy at issue around November
       16, 2015, but certainly in late fall 2015, meaning the negligent procurement cause of action
       against Midwest accrued at this time. It therefore follows that the statute of limitations period
       ended around November 16, 2017, but certainly in late fall 2017. Yet, Austin filed the instant
       lawsuit against Midwest in October 2018, close to three years after its cause of action accrued.
       Because Austin waited nearly three years to file the instant lawsuit and it has not pled any facts
       showing it reasonably could not have been expected to learn the extent of coverage simply by
       reading the policy, Austin filed its lawsuit after the time period mandated by law.
¶ 20       Nevertheless, Austin highlights Perelman v. Fisher, 298 Ill. App. 3d 1007 (1998), where
       this court held that, despite a plaintiff waiting seven years after receiving an allegedly deficient
       insurance policy to file a lawsuit against his insurance broker, the delay was not an absolute bar
       to his right to recover against the broker. According to Austin, because the facts of Perelman
       are “nearly identical” to the facts of the instant case, its nearly three-year delay from receiving
       the policy to bringing the lawsuit should likewise not be an absolute bar to his lawsuit
       continuing.
¶ 21       In Perelman, the plaintiff sued his insurance broker seven years after the policy had been
       issued for failing to procure a disability policy that included cost-of-living adjustments. Id. at
       1008-09. On the broker’s motion, the circuit court dismissed the plaintiff’s complaint as
       time-barred by a then-five-year statute of limitations. Id. at 1009-10. On appeal, the appellate
       court observed that an insurance broker owes a fiduciary duty to the insured and, because of
       this duty, the insured’s failure to read and understand the terms of a policy upon receipt of the
       policy was not an absolute bar to the insured’s right to recover against the broker. Id. at
       1011-13. As such, the appellate court found that there was a question of fact as to when the
       plaintiff knew or should have known of the alleged deficiency in the policy, and thus, dismissal
       was inappropriate at that stage in the litigation. Id. at 1013.
¶ 22       However, as previously discussed, because of Public Act 89-638, which added section
       2-2201 of the Code, insurance brokers (as insurance producers) no longer have a fiduciary duty
       to their customers except in very limited circumstances, which are not present here. See Pub.
       Act 89-638, § 5 (eff. Jan. 1, 1997) (adding 735 ILCS 5/2-2201). Now, insurance brokers have a
       duty to exercise ordinary care for most situations, which has put the onus on customers to read
       and understand the terms of their insurance policies. This obligation means that a cause of
       action against a broker for negligent procurement accrues at the moment the customer receives
       the policy. See Krop, 2018 IL 122556, ¶¶ 29, 35, 38. Austin’s reliance on Perelman is
       therefore misplaced, and there is no genuine issue of fact as to when Austin knew or should
       have known of the alleged deficiency in its policy. Consequently, Austin’s lawsuit was
       time-barred, and the circuit court correctly granted Midwest’s motion to dismiss.

¶ 23                          C. Constitutionality of Statute of Limitations
¶ 24       Austin also challenges the constitutionality of the two-year statute of limitations found in
       section 13-214.4 of the Code (735 ILCS 5/13-214.4 (West 2018)). Austin argues that the

                                                    -6-
       statute of limitations shows that the Illinois legislature had a clear intent to provide special
       insulation to insurance producers from claims and causes of action by insureds. According to
       Austin, under the special legislation clause of the Illinois Constitution (Ill. Const. 1970, art. IV,
       § 13), section 13-214.4 is unconstitutional.
¶ 25        Initially, Midwest contends that the issue is not properly before this court because
       (1) Austin’s notice of appeal stated that it was challenging the circuit court’s May 21, 2019,
       judgment and (2) in the court’s judgment that day, the court did not make an express finding
       concerning the constitutionality of section 13-214.4. While Midwest is correct that the court
       did not address the constitutionality of the statute of limitations in its written order dismissing
       Austin’s complaint, Austin clearly raised the challenge in response to Midwest’s motion to
       dismiss. And while the court did not address the issue, it certainly could have; as such, its
       failure to address the constitutional challenge does not preclude our consideration of the issue.
       See Oak Park Trust & Savings Bank v. Village of Mount Prospect, 181 Ill. App. 3d 10, 19
       (1989) (reviewing a constitutional challenge to the Illinois Real Estate License Act, despite the
       fact that “the trial court did not directly address the issue in its order” where the plaintiff raised
       the issue below and on appeal).
¶ 26        Turning to Austin’s challenge to the constitutionality of section 13-214.4, it is not clear that
       Austin is truly contending that the law itself is unconstitutional. Rather, Austin posits that
       “[t]he interpretation of the Insurance Producers Act,” the public act that added section
       13-214.4, “by the Supreme Court in [Krop] provides unique protection to insurance producers
       by allowing the statute of limitations to run before an event occurs which gives rise to a claim.”
       Stated another way, Austin appears to be arguing in part that our supreme court incorrectly
       determined when a cause of action accrues for purposes of the statute of limitations found in
       section 13-214.4, rather than actually arguing that the law itself is special legislation that runs
       afoul of the special legislation clause of the Illinois Constitution. To the extent Austin has
       made this argument, it is axiomatic that we must follow the precedent established by our
       supreme court, and we have no power to diverge from that precedent. See Mekertichian v.
       Mercedes-Benz U.S.A., L.L.C., 347 Ill. App. 3d 828, 836 (2004) (“After our supreme court has
       declared the law with respect to an issue, this court must follow that law, as only the supreme
       court has authority to overrule or modify its own decisions.”). We must follow our supreme
       court’s holding in Krop.
¶ 27        However, to the extent Austin does posit that section 13-214.4 is unconstitutional under the
       special legislation clause of the Illinois Constitution, Austin has failed to satisfy its burden.
¶ 28        The special legislation clause of the Illinois Constitution prohibits the legislature from
       enacting a “special or local law when a general law is or can be made applicable.” Ill. Const.
       1970, art. IV, § 13. The clause prohibits the legislature “from conferring a special benefit or
       privilege upon one person or group of persons and excluding others that are similarly situated.”
       Moline School District No. 40 Board of Education v. Quinn, 2016 IL 119704, ¶ 18. Its purpose
       is to prevent the legislature from enacting arbitrary classifications that discriminate in favor of
       a particular group absent a legitimate reason. Id. But merely because a law treats one group of
       people differently than another does not mean that the special legislation clause is implicated.
Id. ¶ 22. Determining whether a law runs afoul of the special legislation clause requires a
       two-part analysis. Id. ¶ 23. First, we must determine if the statutory classification discriminates
       in favor of a particular group. Second, if it does, we must determine whether the classification
       is arbitrary. Id. Where a fundamental right or suspect class is not implicated, and there has been

                                                     -7-
       no allegation by Austin that one of these is implicated, we analyze the statute by employing the
       rational-basis test. Id. ¶ 24. Additionally, in reviewing a claim concerning the constitutionality
       of a statute, we must presume that the challenged legislative enactment is constitutional, and
       the party raising the constitutional challenge has the burden to prove otherwise. Bartlow v.
       Costigan, 2014 IL 115152, ¶ 18. “A special legislation challenge is generally judged under the
       same standards applicable to an equal protection challenge.” Quinn, 2016 IL 119704, ¶ 24.
       And in an equal protection challenge, where the party challenging the legislation’s
       constitutionality “fails to show that he is similarly situated to the comparison group, his equal
       protection challenge fails.” In re M.A., 2015 IL 118049, ¶ 26.
¶ 29       Austin has not met its burden, as it fails to show, let alone explain, how a two-year statute
       of limitations for claims and causes of action against insurance producers (and limited
       insurance representatives and registered firms) is a special benefit or privilege conferred upon
       this group at the expense of others that are similarly situated. Critically, Austin has not even
       identified a comparable group that does not receive the alleged special protection. Instead,
       Austin generally posits that “[n]o other class of potentially responsible parties is afforded such
       insulation and virtual immunity from claims.” This assertion is not sufficient to show that the
       statute of limitations for claims against insurance producers (and limited insurance
       representatives and registered firms) is a special benefit or privilege from which others who are
       similarly situated are excluded. See Quinn, 2016 IL 119704, ¶ 18. For this reason, Austin has
       failed to meet its burden to overcome the presumption that section 13-214.4 of the Code is
       constitutional.

¶ 30                                     III. CONCLUSION
¶ 31      For the foregoing reasons, we affirm the judgment of the circuit court of Cook County.

¶ 32      Affirmed.




                                                   -8-